DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 16 and 21-24 are objected to because of the following informalities:  
Regarding claim 16, in line 4, replace “the base station” with --a base station--.  In line 9, replace “the cyclic prefix” with --a cyclic prefix--.
Regarding claim 21, in line 2, replace “a listen before transmission (LBT) type” with --a type of listen before transmission (LBT)--.
Regarding claim 22, in line 1, replace “the LBT type” with --the type of LBT--.
Regarding claim 23, in line 2, replace “the LBT type” with --the type of LBT--.
Regarding claim 24, in line 6, replace “the base station” with --a base station--.  In line 8, replace “the PUSCH transmission” with --a PUSCH transmission--.  In line 11, replace “the cyclic prefix” with --a cyclic prefix--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 16 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al (US 2019/0306923 A1).

transmitting a random access preamble to the base station (Fig. 7, UE transmits RACH preamble to gBN in block 706);
 receiving a random access response from the base station (Fig. 7, UE receives random access response or RAR from gNB in block 710); and 
performing the PUSCH transmission (Fig. 42 and 514th paragraph, PUSCH transmission may start X symbols later than the start of grant free transmission), 
wherein the UE receives specific information related to a start symbol of a PUSCH (514th paragraph, for Type 1 configured grant uplink transmission, the start of grant free transmission is configured by RRC signaling.  For Type 2 configured grant uplink transmission, the start of grant free transmission is indicated by time domain resource allocation in DCI.  The value of X may depend on the numerology and subcarrier spacing), 
wherein the UE performs the PUSCH transmission based on the start symbol (Fig. 42), 
wherein the cyclic prefix (CP) extension is performed during a specific interval (515th paragraph, CP extension can be applied between the initial starting symbol of grant free transmission and the beginning of actual grant free transmission, illustrated in Fig. 42), and 
wherein the specific interval is an interval determined based on a plurality of variables (527th paragraph, the gap where the CP extension filled is a function initial starting symbol and actual grant free transmission).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Islam et al (US 2017/0289966 A1).
Regarding claims 17 and 18, Xiong discloses that PUSCH configured with start symbol and full bandwidth of COT (Fig. 42).  Xiong does not disclose that wherein the specific information is start and length indicator value (SLIV) information and the SLIV information informs a start symbol index of the PUSCH and a number of symbols constituting the PUSCH.  Islam discloses that the BS may indicate the start and stop indices of PUSCH (78th paragraph).  It would have been obvious to one having ordinary skill in the art at the time the invention was filed to include start and stop indices for PUSCH configuration in Xiong’s system, as suggested by Islam, to synchronize start and stop transmission of PUSCH between UE and BS.
Allowable Subject Matter
Claims 19-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Kim et al (US 2019/0385376 A1), same assignee, discloses XR device for providing AR mode and VR mode operations.
Dinan (US 2017/0325225 A1) discloses UL signal starting position in wireless network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472